Citation Nr: 1047668	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-08 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUE

Whether severance of the appellant's disability compensation 
benefits was proper.  



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The appellant served in the Navy, under the name E.L.M., from 
November 1983 to July 1985.  The appellant was discharged under 
other than honorable conditions.  The appellant also served, 
under the name of J.W.S., from January 1987 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This case was remanded by the Board in January 2009 for the RO to 
consider whether there was clear and unmistakable error in the 
grant of service connection for dysthymic disorder and wolff-
parkinson-white syndrome in the August 1990 rating decision.  The 
RO issued a supplemental statement of the case in February 2010 
and included the regulations pertaining to clear and unmistakable 
error.  The Board notes that the RO discussed the finding of 
fraud, but did not specifically find that there was clear and 
unmistakable error in the August 1990 rating decision.  However, 
the RO did find that the appellant's fraudulent enlistment 
allowed for the grant of service-connected benefits which was 
erroneous.  Thus, the Board concludes that the RO substantially 
complied with the January 2009 remand instructions.  See Dyment 
v. West, 13 Vet. App. 141 (1999 (although under Stegall VA is 
required to comply with remand orders, substantial compliance, 
not absolute compliance, is required).  

The Board recognizes that the appellant was previously 
represented by Virginia A. Girard-Brady, a private attorney; 
however, the law firm withdrew representation.  Subsequently, the 
appellant requested that he be represented by Disabled American 
Veterans.  See October 2008 letter.  The appellant was sent a 
letter at his most recent address of record, which provided him 
the opportunity to authorize an organization or person to 
represent him.  However, the Board has not received any response 
regarding representation.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) ("[t]he duty to assist is not always a one-way 
street.").  Therefore, the Board will proceed as though the 
appellant is unrepresented.  See 38 C.F.R. § 20.608 (2010).

Finally, the record shows that the appellant initially requested 
a hearing before the Board in conjunction with his appeal.  The 
appellant was sent notification in December 2007 at his last 
address of record regarding the scheduled hearing; however, the 
letter was returned as undeliverable.  The appellant did not 
provide any new address until correspondence in October 2008, and 
he has not requested that the hearing be rescheduled.  Therefore, 
the hearing request is deemed withdrawn.  



FINDINGS OF FACT

1.  At the time service connection for dysthymic disorder and 
wolff-parkinson-white syndrome was severed in an August 2004 
rating determination, service connection had been in effect for 
more than 10 years.

2.  The appellant made intentional misrepresentations of fact for 
the purpose of obtaining or retaining VA benefits with knowledge 
that the misrepresentation may result in the erroneous award or 
retention of such benefits.



CONCLUSIONS OF LAW

1.  The August 1990 grant of service connection for dysthymic 
disorder and wolff-parkinson-white syndrome was based on fraud on 
the part of the appellant.  38 U.S.C.A. §38 U.S.C.A. §§ 501, 1159 
(West 2002); 38 C.F.R. §§ 3.1(a)(2), 3.957 (2010).

2.  The criteria for severance of service connection for 
dysthymic disorder and wolff-parkinson-white syndrome are met.  
38 U.S.C.A. §§ 501, 5112(b)(9), 1159 (West 2002); 38 C.F.R. §§ 
3.1, 3.957 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  Inasmuch, however, as the propriety of the severance 
of service connection for dysthymic disorder involves a 
determination as to clear and unmistakable error (CUE), a 
discussion of VA's duties to notify and assist is not required.  
See Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker 
v. Principi, 15 Vet. App. 407 (2002).  Moreover, as will be 
discussed below, the due procedural requirements of 38 C.F.R. 
§ 3.103(b) have been met.

Notwithstanding the above, the Board finds that all pertinent 
evidence is in the claims file.  The Board recognizes that the 
Office of the Inspector General's report concerning their finding 
of the appellant's fraud is not included in the claims file.  
However, there is a report of contact between the RO and the 
Office of the Inspector General which noted that these files are 
not typically included in the claims files.  The Board finds that 
the evidence of record is more than adequate to adjudicate the 
appellant's appeal.  More importantly, the appellant has not 
indicated the existence of any other evidence that is relevant to 
his appeal.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) (VCAA notice is not required where there is no reasonable 
possibility that additional development will aid the claimant).  

The Board also observes that there has been regular confusion as 
to the appellant's current address.  Indeed, the record suggests 
that the appellant is homeless and uses different addresses on a 
frequent basis.  Although the appellant received notification of 
the rating determination (as evidenced by his timely notice of 
disagreement) and the statement of the case (as evidence by his 
timely VA form 9), the appellant has not received a copy of the 
January 2009 remand or the most recent supplemental statement of 
the case, as they were returned as undeliverable.  Copies of the 
supplemental statement of the case and remand order were sent to 
the last known address of record; however, it appears that the 
appellant has submitted approximately three different addresses 
since that time.  Nevertheless, the Board finds that further 
efforts to notify the appellant of the supplemental statement of 
the case is not required.  The supplemental statement of the case 
contains essentially the same information as the statement of the 
case.  The Board finds that further delay of the case would serve 
no useful purpose as the appellant was apprised of the evidence 
required to substantiate his claim and was given the opportunity 
to submit evidence on his behalf.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to the appellant are to 
be avoided).


LAW AND ANALYSIS

Severance of service connection

Subject to the limitations contained in §§ 3.114 and 3.957, 
service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous (the 
burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if the 
examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.

Protected ratings

Service connection for any disability or death granted or 
continued under title 38 U.S.C., which has been in effect for 10 
or more years will not be severed except upon a showing that the 
original grant was based on fraud or it is clearly shown from 
military records that the person concerned did not have the 
requisite service or character of discharge.  The 10-year period 
will be computed from the effective date of the Department of 
Veterans Affairs finding of service connection to the effective 
date of the rating decision severing service connection, after 
compliance with  § 3.105(d).  The protection afforded in this 
section extends to claims for dependency and indemnity 
compensation or death compensation.  38 C.F.R. § 3.957 (2010).

Fraud

Fraud is defined in VA regulations as an intentional 
misrepresentation of fact, or the intentional failure to disclose 
pertinent facts, for the purpose of obtaining or retaining VA 
benefits, with knowledge that the misrepresentation or failure to 
disclose may result in the erroneous award or retention of such 
benefits.  See 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.1 
(a)(2) (2010).

Typically, in cases of severance of service connection, the Board 
is first required to determine whether the protection of the 
rating can be overcome.  Assuming that the rating is no longer 
protected, the Board then must look at the propriety of the 
severance itself.  Generally, in cases of severance of service 
connection, the provisions of 38 C.F.R. § 3.105 apply.  However, 
as will be explained below in greater detail, the Board need not 
address the provisions of 38 C.F.R. § 3.105, as the appellant 
committed fraud when applying for VA disability benefits.  

The Board will first address whether the appellant's service-
connected disabilities are protected.  38 C.F.R. § 3.957 provides 
for protection of ratings that have been in effect for 10 or more 
years.  In this case, service connection for dysthymic disorder 
and wolff-parkinson-white syndrome was ultimately granted 
effective from February 15, 1989.  The 10-year period is computed 
from the effective date of service connection to the effective 
date of the rating decision severing service connection.  Here, 
the appellant received disability benefits from 1989 to 2004, 
which is a period in excess of 10 years.  Therefore, service 
connection has been in effect for 10 or more years, and the 
protection afforded under 38 C.F.R. § 3.957 applies to the 
appellant.

As set forth above, under 38 C.F.R. § 3.957, where service 
connection has been in effect for 10 or more years, it will not 
be severed except upon a showing that the original grant was 
based on fraud, or where it is clearly shown from military 
records that the person concerned did not have the requisite 
service or character of discharge.  In this case, the Board must 
determine whether the original grant of service connection for 
dysthymic disorder and wolf-parkinson-white syndrome was based on 
fraud.

In determining whether the initial grant of service connection 
was based on fraud, the Board is guided by 38 C.F.R. § 3.1, which 
defines fraud for purposes of 38 U.S.C.A. § 1159 and its 
implementing regulations (38 C.F.R. § 3.957) as an intentional 
misrepresentation of fact, or the intentional failure to disclose 
pertinent facts, for the purpose of obtaining or retaining VA 
benefits, with knowledge that such misrepresentation or failure 
to disclose may result in the erroneous award or retention of 
such benefits.

The Board notes that 38 C.F.R. § 3.901 also provides a definition 
of fraud for purposes of forfeiture of VA benefits.  Those 
forfeiture provisions are not applicable in this case, however, 
because the appellant was "residing or domiciled in a State" at 
the time of the commission of the allegedly fraudulent act.  See 
38 C.F.R. § 3.901(d) (2010). (The Board observes in passing that 
the "not residing or domiciled in a State" language found in 38 
C.F.R.  § 3.901(d) appears to be directed chiefly at claims 
arising out of the Philippines.  Cf. Trilles v. West, 13 Vet. 
App. 314 (2000); see also the specific exceptions for Philippine 
cases found in 38 C.F.R. § 3.905.)

While the wording of the definition in 38 C.F.R. § 3.901 is not 
identical to that of 38 C.F.R. § 3.1, it is quite similar, 
essentially defining fraud as an act committed when a person 
"knowingly makes[...]a false[...]statement[...]concerning any 
claim for benefits under any of the laws administered 
by[VA](except law relating to insurance benefits)."  While the 
RO apparently applied 38 C.F.R. § 3.901, the Board believes that 
38 C.F.R. § 3.1 is in fact the more appropriate definition.  
While 38 C.F.R. § 3.957 does not specifically refer to any 
definition of fraud, 38 C.F.R.  § 3.1 does refer to 38 U.S.C. § 
1159, the statute that provides the authority for 38 C.F.R. § 
3.957.

The Board believes that there is no prejudice to the appellant in 
its application of 38 C.F.R. § 3.1, as the requirements for 
establishing fraud are actually more rigorous under 38 C.F.R. § 
3.1 than under 38 C.F.R. § 3.901, involving as they do findings 
as to the appellant's intent and knowledge.  Accordingly, the 
Board will apply the definition of fraud provided under 38 C.F.R. 
§ 3.1.  Further, the Board sees no need to remand the case for 
re-adjudication by the RO, because the RO accorded this claim 
more consideration than was warranted.  Cf. Edenfield v. Brown, 8 
Vet. App. 384 (1995).

The Board additionally notes that the wording of 38 C.F.R. § 3.1 
makes it clear that the Board may look not only at statements the 
appellant made in conjunction with his service connection claim, 
but also at later statements made in an effort to retain those 
benefits ("for the purpose of obtaining or retaining VA 
benefits").  Accordingly, the Board has reviewed all of the 
appellant's statements made both in conjunction with his original 
claim and in conjunction with the RO's actions to sever service 
connection.

In this case, the evidence shows that the appellant, under the 
name of E.L.M., enlisted in the Navy and served from November 
1983 to July 1985.  He was discharged under other than honorable 
conditions.  Several years later, the appellant enlisted under 
the name of J.W.S. and served from January 1987 to February 1989.  
The appellant filed for service connection, and he was granted 
service connection for dysthymic disorder and wolff-parkinson-
white syndrome based on the period of active service from January 
1987 to February 1989 under the name of J.W.S.  The appellant was 
assigned a disability rating of 50 percent for dysthymic disorder 
effective from February 15, 1989.  The appellant was also granted 
a 100 percent disability rating for wolff-parkinson-white 
syndrome, postoperative, effective from February 15, 1989, and a 
10 percent disability rating effective from August 1, 1989.  In a 
July 1992 rating decision, the RO granted a higher disability 
rating of 100 percent for dysthymic disorder effective from 
February 15, 1989.  In addition, the appellant was granted 
entitlement to special monthly compensation due to the 100 
percent rated dysthymic disorder and the wolff-parkinson white 
syndrome for the period of February 15, 1989, to August 1, 1989.  

In April 2003, the appellant was sent a letter regarding the 
suspension of his VA compensation benefits due to his unknown 
whereabouts.  In May 2003, the appellant submitted a letter and 
explained that he fraudulently enlisted in the U.S. Army by using 
his cousin's name - J.W.S.  He stated that he took his cousin's 
birth certificate and served and received an honorable discharge.  
He stated that his real name was E.L.M., and he provided the 
birth certificate for E.L.M.  He explained that he wanted to stop 
the benefits under his cousin's name (J.W.S.) and change the 
benefits to his real name - E.L.M.  In a June 2003 letter, the 
appellant stated that money was being taken from his VA 
compensation because his cousin has a child and the money was 
being taken out for child support.  He stated that he was never 
married and did not have a child.  Therefore, he wanted to change 
his benefits to his real name of E.L.M.  

Based on the appellant's report of fraudulent enlistment by using 
the identity of J.W.S., the case was referred to Regional 
Counsel.  In a report from Regional Counsel, it was determined 
that the appellant, E.L.M., had one period of service with a 
discharge of other than honorable.  He then enlisted into the 
U.S. Army using the name, social security number, and birth 
certificate of his cousin, J.W.S., and received an honorable 
discharge under that name.  The appellant applied for and 
received VA compensation under the J.W.S. identity.  When the 
identity of the appellant became known, VA benefits were 
terminated.  Since the enlistment was fraudulent, the appellant 
was not entitled to benefits for that period of service.  It was 
noted that fraud had taken place in the receipt of benefits by 
E.L.M. due to his impersonation of J.W.S.  

The record also reveals that the appellant's case was referred to 
the Office of the Inspector General for a potential 
investigation.  In a report of contact with the Office of the 
Inspector General, it was noted that the RO spoke with the 
supervisor and the investigator.  The investigator, J.D., 
explained that he verified the history presented by VA.  He 
stated that he had spoken with the ex-wife of the real J.W.S., 
who verified that the real J.W.S. lived on the Mojave Indian 
reservation in California and never served on active duty in any 
capacity.  The real J.W.S. did not have a telephone, but the ex-
wife saw J.W.S. almost everyday.  She provided a description of 
J.W.S. as follows:  slightly over six feet in height with a slim 
build.  The investigator noted that the appellant was 
approximately 5'9 with a stocky build.  The investigator 
confirmed that the appellant was born E.L.M. and served in the 
Navy from November 1983 to July 1985 and received an other than 
honorable discharge for that period of service.  The investigator 
also confirmed that the appellant fraudulently enlisted in the 
Army as J.W.S. and served from January 1987 to February 1989, a 
period for which he received an honorable discharge.  

In addition, during the pendency of the appeal, the appellant has 
submitted photographs of himself on different identification 
cards under the names of J.W.S. and E.L.M.  The photographs show 
the same person.    

The Board recognizes that the appellant has sent in several 
subsequent statements explaining that he was lying about 
fraudulent enlistment and that he was J.W.S.  He stated that he 
has delusions and hallucinations and that was why he wrote the 
letter claiming fraudulent enlistment.  

In light of the above, the overwhelming body of evidence shows 
that the appellant fraudulently enlisted into the U.S. Army and 
served from January 1987 to February 1989 under the identify of 
J.W.S.  The appellant's false statements regarding his identity 
when he enlisted and served in the U.S. Army and the 
misrepresentation of fact in connection with his claims for 
service connection was intentional and done for the purpose of 
obtaining and retaining VA benefits.  There is no question that 
the appellant had knowledge that his false statements might 
result in the erroneous award or retention of benefits.  Such 
misrepresentation of fact and/or intentional failure to disclose 
pertinent facts, whether for the purpose of obtaining or 
retaining VA benefits, with knowledge that such misrepresentation 
or failure to disclose might result in the erroneous award or 
retention of such benefits, constitutes fraud for the purposes of 
38 C.F.R. § 3.1 (a)(2).  Accordingly, the Board finds that the 
original grant of service connection for dysthymic disorder and 
wolff-parkinson-white syndrome was based on fraud on the part of 
the appellant. 

In summary, for the reasons stated above, the Board finds that 
the original grant of service connection for dysthymic disorder 
and wolff-parkinson-white syndrome was based on fraud on the part 
of the appellant.  He presented to VA a manifestly false 
statement which was the basis for the grant of service 
connection.  The protection for the appellant's ratings is 
removed, and in turn, the appellant's severance for service 
connection is proper due to the finding of fraud.  

As mentioned above, in cases involving severance of service 
connection, once the limitations contained in § 3.957 have been 
addressed, 38 C.F.R. § 3.105(d) provides that service connection 
can be severed only where evidence establishes that the grant of 
service connection is clearly and unmistakably erroneous.  
However, as the Board has determined that the appellant committed 
fraud in applying for VA disability benefits, the provisions of 
38 C.F.R. § 3.105 need not be discussed.  As recently held by the 
U.S. Court of Appeals for Veterans Claims ("Court"), the 
provisions of 38 C.F.R. § 3.105 do not apply in cases of fraud.  
Roberts v. Shinseki, 23 Vet. App. 416, 424-5 (2010).  Thus, the 
Board need not determine whether the original grant of service 
connection was based on CUE.  As discussed in detail above, the 
evidence of record shows that the appellant fraudulently enlisted 
into the U.S. Army using someone else's identity and then 
received VA disability benefits based on this fraud.  Therefore, 
the appellant's disability benefits have been properly severed.  

The Board notes that 38 C.F.R. § 3.105 also provides procedural 
requirements for severance of service connection.  Again, as 
noted above, the Court has held that such procedures are not 
applicable in cases of fraud.  Roberts v. Shinseki, 23 Vet. App. 
416 (2010).  Therefore, any deficiencies in procedure as defined 
by 38 C.F.R. § 3.105 need not be addressed in this case.  
Nevertheless, the Court also found in Roberts v. Shinseki that 
the due process procedures applicable in cases of fraud are set 
forth in 38 C.F.R. § 3.103.  Specifically, the regulation 
provides that the claimants and their representatives are 
entitled to notice of any decision made by VA affecting the 
payment of benefits or the granting of relief.  Such notice shall 
clearly set forth the decision made, any applicable effective 
date, the reason(s) for the decision, the right to a hearing on 
any issue involved in the claim, the right of representation, and 
the right, as well as the necessary procedures and time limits, 
to initiate an appeal of the decision.  38 C.F.R. § 3.103(b)(1).

In this case, the Board notes that the due process requirements 
set forth under 38 C.F.R. § 3.103(b) were satisfied.  In November 
2003, the RO sent the appellant a proposal to sever service 
connection for dysthymic disorder and wolff-parkinson-white 
syndrome.  Service connection was not severed until the notice 
letter dated in August 2004, and thus, the appellant was afforded 
more than 60 days in which to respond and present additional 
evidence.  Thus, in terminating the benefits, the RO afforded the 
appellant all due process to which he is entitled pursuant to 38 
C.F.R. § 3.103.  

In summary, the Board finds that the original grant of service 
connection for dysthymic disorder and wolff-parkinson-white 
syndrome was founded on fraud on the part of the appellant, thus 
removing him from the protection of 38 C.F.R.  § 3.957.  In turn, 
by finding that the appellant engaged in fraud in obtaining 
disability benefits, service connection for dysthymic disorder 
and wolff-parkinson-white syndrome was properly severed.  The 
benefits sought on appeal are accordingly denied.


ORDER

Severance of the appellant's disability compensation benefits was 
proper.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


